           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

JAMES McALPHIN
ADC #88328                                                              PLAINTIFF

v.                      No. 5:18-cv-213-DPM

KENNETH HOLDER, Doctor, ADC,
East Arkansas Regional Unit;
and RONALD STUKEY, Doctor                                             DEFENDANTS

                               ORDER
     On de novo review, the Court adopts Magistrate Judge Kearney's
recommendation,* NQ 104, and overrules McAlphin's sur-reply and
objections, NQ 105 & NQ 106.   FED.   R. CIV. P. 72(b)(3). The motion for
summary judgment, NQ 8 7, is granted. Those remaining claims against
Holder and Stukey will be dismissed with prejudice.
     So Ordered.
                                      ~        ,i.LIJ-.V
                                 D .P. Marshall Jr.
                                 United States District Judge

                                      30   :TctNtVMY       J./J;).O
                                                 7




* The Court makes one correction to the recommendation: There are
stray references to "Hubbard" on page 8. Those should refer to
Defendant Holder.
